MAGER, Judge
(dissenting) :
Notwithstanding the persuasive logic set forth by the majority, it appears to me that the opinion conflicts with the decision of the Supreme Court of Florida in State v. Gustafson, Fla.1972, 258 So.2d 1. The majority predicates its reversal of the trial court’s denial of defendant’s motion to suppress on the proposition that the warrant-less search of defendant’s vehicle was not “incident to” his arrest on the charge of “sleeping in the vehicle”. By so holding the majority has in effect concluded that “there must be a nexus between the offense and the object sought for a search conducted in connection with an arrest to be truly incident to it.” Gustafson v. State, Fla.App.1971, 243 So.2d 615. In quashing our opinion in Gustafson v. State, supra, the Supreme Court in State v. Gustafson, supra, clearly and unmistakably rejected this “nexus” principle concluding that this narrow test was a “radical departure from established, reasonable standards.”
Accordingly, based upon the decision in State v. Gustafson, I would affirm.